﻿I take pleasure in greeting the members of the Assembly on behalf of the Organization of African Unity (OAU) and of the Republic of Mall.
It is also a pleasure, Sir, to congratulate you warmly on your well-deserved election to the presidency of the General Assembly at its forty-third session. Your personal qualities and the wealth of experience that has won the confidence of the Assembly guarantee the success of the work of this session. I take this opportunity to extend my warmest congratulations to your predecessor, Mr. Peter Florin, on his effectiveness in guiding the work of the Assembly at its forty-second session.
I wish also to express to the Secretary-General, Mr. Javier Perez de Cuellar, our great appreciation of his untiring efforts to promote the ideals of the United Nations and of his bold initiatives designed to improve the performance of the United Nations and find appropriate solutions to some of the political and economic problems that afflict mankind.
The recent award of the Nobel Peace Prize to the United Nations peace-keeping forces is a confirmation of the relevance of the ideals of our Organization and a recognition of its merits.
The United Nations is the embodiment of our common will to unite our forces and harmonize our efforts to fulfil man's profound aspiration to peace, freedom and well-being. The Charter contains the rules of conduct that should enable us to achieve those ideals, namely t the non-use of force, good neighbourliness, the peaceful settlement of disputes, non-interference in the internal affairs of other States, respect for fundamental human rights and solidarity and mutual assistance among peoples.
A quick look at the international scene shows that we are still far from achieving those ideals. The Charter is continually violated. Hotbeds of tension and wars persist on the planet. Material, moral and intellectual poverty continue to be the lot of millions of persons throughout the world. Fundamental human rights are still flouted as a result of colonialism and racism.
The most flagrant violation of the Charter is taking place in the southern part of Africa. In South Africa 21 million blacks, who make up the overwhelming majority of the population, are denied their most basic rights by a white minority. Treated as foreigners in their own country, 15 million of them have been shunted off to bantustans, those reservations where the aridity of the soil is matched only by the rigours of the climate. To keep them in a state of subjection, an avalanche of savagely repressive acts assails them every day. That is the meaning of apartheid, a policy of hatred and denial of human dignity.
Pushed to the limit by barbaric acts of repression, the black community as a whole has rebelled. It no longer fears death; with bare hands it confronts one of the best equipped police forces and armies in the world. In panic, the racist minority in Pretoria has declared a state of emergency and stepped up acts of repression, torture, arrest, deportation and assassination.
Let, in spite of all this, the black population is continuing its struggle. The heroic resistance of the blacks of South Africa to the armed forces of the Pretoria racists is the best proof that a people struggling for its freedom is an invincible people.
The crystallization of antagonisms in South Africa is creating a situation that threatens a blood bath of terrifying dimensions, which must be prevented in the interest of all South Africans. In this regard, the minority regime of Pretoria should, on the one hand, refrain from any action likely to exacerbate this explosive situation and, on the other, immediately take the following necessary measures end the state of emergency; liberate all political prisoners, including Nelson Mandela·, and put into effect democratic processes designed to achieve a multiracial, egalitarian society in South Africa.
I take this opportunity to urge States which are in a position to bring the Pretoria Government to reason to use their influence to induce it to implement Security Council resolution 615 (1988), which requests a stay of execution for the Sharpeville Six and the commuting of the death sentence imposed on them.
The racist Pretoria Government is carrying out the same inhuman policy of blind repression in Namibia which it has illegally occupied for more than 40 years. Namibia is the only Territory under a mandate to which the relevant provisions of the Charter relating to the freedom of peoples have not been applied. The Security Council and the General Assembly have adopted an impressive number of resolutions and decisions, but their implementation has continually been impeded by the intransigence of the Pretoria Government. The best-known case is that of Security Council resolution 435 (1978). The Organization of African Unity is following with particular interest the diplomatic efforts now under way to bring about a definitive solution to the question of Namibia. It supports all sincere efforts whose objective is to enable the Namibian people to regain its independence and to establish peace and security in southern Africa.
Last August the international community in the context of the Oslo Conference, devoted attention to one of the tragedies resulting from the policy of apartheid of the South African Government - the situation of refugees, repatriated persons and displaced persons in southern Africa. The Conference adopted a plan of action for the provision of assistance to affected peoples and countries in southern Africa and the establishment of lasting peace in the region. We hope that at this session the General Assembly will endorse that plan of action.
We take this opportunity to express our more sincere gratitude to the international community for its demonstration of solidarity with Africa during that international Conference and to appeal to it to commit itself to the implementation of that plan of action. There are other conflicts on the African continent, including those concerning the Western Sahara and the Chad-Libya question.
With regard to Western Sahara there have been notable developments. With the normalization of relations between the States of the subregion, we hope that efforts already made and those that will be undertaken by the Secretary-General and the Acting Chairman of the Organization of African Unity will result in the near future in the organization in that Territory of an orderly, free and general referendum on self-determination.
Concerning the Chad-Libya dispute, is new dynamism has fortunately been given to the peace process worked out by the ad hoc committee of the Organization of African Unity following the important initiatives announced by Colonel Mu'Ammar Qaddafi on the twenty-fifth anniversary of our continental organization, and by the very positive reaction of President Hussein Habré to this situation.
In the Middle East, the spontaneous and continuing popular uprising of the Palestinians in the occupied territories to put an end to the Israeli occupation is testimony to the indisputable Palestinian reality.
No lasting peace can be established in this region without restoring the inalienable national rights of the Palestinian people.
The Organization of African Unity is convinced that the solution to the Middle East crisis depends on the convening of an international conference, under the auspices of the United Nations, with the participation of all interested parties, including the Palestine Liberation Organization, the sole, legitimate representative of the Palestinian people.
With respect to the conflict in the Gulf, we welcome the crowning of the efforts of the Secretary-General and all those other efforts of good will which culminated in the acceptance of a cease-fire by Iran and Iraq, thus putting an end to eight years of fratricidal war.
It is equally gratifying to note the important progress made in the search for a solution to the Afghan problem, following upon the signing of the Geneva agreements on 14 April last.
In Asia, we hope that a lasting, negotiated solution to the problem of Kampuchea will soon be found and that the resumption of talks between the North and South of the Korean peninsula will also achieve positive results. In this connection, the proposal for the convening of a joint North-South peace conference on the peaceful reunification of an independent Korea deserves the attention and support of the international community.
In Central America, we invite the Support Group to pursue efforts at establishing an atmosphere of peace and harmony in the region.
Given the threat of nuclear destruction hanging over the world, the most urgent task for mankind is to promote nuclear disarmament. No people in the world is unaware of this imperative need. That is why the entire international community welcomed the signing, on 8 December 1987, of the Treaty on the Elimination of Medium-Range and Shorter-Range Missiles. There cannot be genuine progress in the disarmament process as long as the world continues to live in a cold-war atmosphere. This fundamental truth was highlighted by the third special session of the General Assembly devoted to disarmament, which, owing to the lack of consensus on essential issues, was unable to adopt a final document.
Hence, only by translating our sense of common destiny into action will we be able to resolve the paradox of spending $1,000 billion each year in the production of lethal weapons, while only a fraction of that sum would make our planet a land of prosperity for millions of people who today suffer from illness, hunger, thirst and ignorance. For its part, the Organization of African Unity, at its very first regular session, held in Cairo in June 1964, adopted the Declaration on the Denuclearization of Africa. That decision was reaffirmed in several resolutions of our continental Organization.
However, while the States members of the Organization of African Unity have been firmly committed to excluding nuclear weapons from our continent, the racist regime in Pretoria has engaged in a frenzied, effort to acquire nuclear weapons. The acquisition of a nuclear strike force by the champions of apartheid would dangerously jeopardize security on our continent. The Security Council must take effective measures to ensure respect for the Declaration on the Denuclearization of Africa.
Another factor threatening the security of Africa is the flooding of our continent with industrial toxic wastes. This activity, a crime against the peoples of Africa is an outrage to international morality. We hope that this issue, which we have asked to have inscribed as an item on the agenda, will be seriously discussed and that strong measures will be adopted with a view to freeing our young countries of the grave dangers inherent in the dumping of the wastes produced as the result of the development of the industrialized countries.
From the time of its birth the Organization of African Unity enshrined in its charter the will of its member States to co-ordinate and harmonize their cultural policies. That decision has been met outstandingly reflected in the adoption of a Cultural Charter for Africa# in which we affirm that, for our peoples, African culture is the surest way to implement harmonious social and economic development and safeguard our great virtues. Indeed, African culture remains an inexhaustible source of our strength and our resistance. Its true significance can be seen in our struggle for political, economic and social liberation, in our struggle for development.
The time has come for the international community to grasp the meaning and scope of this concept of development based on values other than simply quantitative and material growth. Several years ago we ardently called for the proclamation of a Decade for Cultural Development. Our request was granted at the forty-first session of the Assembly; and now we need to act so as to ensure that this Decade will not become merely one more decade that does not produce the results expected of it.
At the beginning of the 1970s, the objective of "health for all in the year 2000" was proclaimed by the general assembly of the World Health Organization. That ambitious goal was both commendable and within the reach of mankind. The results of the actions undertaken by the African States are significant, but a great deal remains to be done. In order to step up the development process for primary health care and to meet that goal in the year 2000, a new approach known as the Bamako Initiative was set at the 37th meeting of the Committee of African Health Ministers, held in Bamako in September 1987, and adopted by the member States of the Organization of African Unity last May. This is an African strategy within the context of a generalized economic crisis; it calls for the effective commitment of peoples to define and administer their own health problems.
On behalf of the women and children of Africa, I should like urgently to appeal to the international community for financial, material and technical support for this bold initiative, whose impact will be of the greatest benefit for all mankind.
The international economic situation continues to be of concern. The crisis affects the developing countries in particular; and it is the African continent that has been affected the most. Given this situation, the African countries have firmly committed themselves and mobilized in the search the most appropriate ways and means to overcome the crisis. Thus, the Heads of States or Government of the Organization of African Unity adopted Africa's Priority Programme for Economic Recovery of Africa, with the objective of setting the basis for sustained growth and self-maintained and self-based development at the national and continental levels. This Programme was the subject of special consideration by the General Assembly at its thirteenth special session, which culminated in the adoption of the United Nations Programme for African Recovery and Development for the period 1986-1990.
The present session provides us with an opportunity to consider the implementation of this Programme during the past two years and to evaluate efforts to be undertaken to ensure its full implementation. In conformity with the commitment they made within the United Nations Programme of Action for African Recovery and Development, the African countries have worked out important programmes for economic reform and structural adjustment.
In their plans for economic and social development, the majority of the African States have given absolute priority to agricultural development, food security, increased levels of agricultural productivity and production and therefore to food self-sufficiency. The African countries have also begun reforms in the support sectors of agriculture, namely, agro-industry, trade, finance, transportation and communication.
Despite all these considerable efforts, agricultural production has not increased to the extent we expected. The rates of growth during the period 1985-1986 for the entire African continent were for the most part below those for the period 1984-1985, nor did the situation improve in 1987.
In particular, regarding transportation and communication, actions dealt especially with projects designed to step up the implementation of the Decade for Transportation and Communication for Africa, 1978-1988. Evaluation of this Decade, which has just been completed, showed that the objectives of the physical integration of the continent were not fully achieved because of a lack of resources. 
In the light of the situation the African Governments, in order to complete those efforts begun during the first decade, have proposed to the international community the launching of a second decade of transportation and communication for Africa for the period 1991-2000. It would be desirable for this proposal to be adopted by all and for the development of Africa to serve as a springboard for a contract of international solidarity.
Regarding trade and finances, actions have been taken to provide good prices for agricultural products. A number of African countries are now guaranteeing minimum prices to producers for foodstuffs and for most agricultural exports. Similarly concrete action has been undertaken to identify and eliminate obstacles to an expansion of trade.
Another high priority area of the United Nations Programme is the struggle against drought and desertification. To stop these phenomena, which have created a profound imbalance in our continent between man, crops, cattle and the international environment, resort to appropriate technology is indispensable, which none of our countries can manage alone.
Moreover, during the last two years, many African countries, already victims of drought, have been stricken by that terrible scourge the invasion of locusts. Various operations, with international assistance, have been carried out to combat these predators. Despite all these factors, in several parts of the continent great swarms of these locusts, whose reproduction was promoted by an exceptionally heavy rainy season, continue to represent a serious threat to future harvests. The international community should pursue and step up its assistance to Africa in its struggle against this scourge.
In the context of the United Nations Programme of Action for African Recovery and Development, the international community has committed itself to giving Africa the necessary financial resources for the implementation of this Programme.
We are obliged to note that during the period 1936-1988 despite certain efforts on the part of the international community, the financial flows towards Africa were clearly insufficient. There was an unprecedented decline in public assistance. The international economic environment did not improve as expected. Thus, given the lack of concrete and timely measures to support the efforts made by African countries to restore their communities, the results achieved by African foreign trade during the first two years of the implementation of the United Nations Programme had been disappointing.
A decline in export earnings has forced the majority of African countries to reduce their imports in particular those production factors which are indispensable for development projects.
The problem of external debt is still a topic of the greatest concern. We will recall that at the end of 1987 the Organization of African Unity (OAU) deemed it necessary to convene a special Conference of Heads of State and Government to consider this pressing problem. At the close of that Conference, which was held in Addis Ababa, a declaration was adopted reflecting the joint position of Africa.
This document spelt out the development, magnitude, structure and economic consequences of the continent's external debt} it defined a strategy aimed at reducing the burden of the African debt.
The Conference expressed the hope that the creditor countries and institutions of Africa would take concrete measures to alleviate the burden of Africa's external debt. In addition, it asked the international community to take into consideration the will clearly expressed by Africa to convene an international conference on the external debt. This international conference should promote the establishment of a constructive dialogue based on the proposals put forward in the joint position on the crisis of Africa's external debt.
I should like here to reaffirm that the African countries will honour the commitments undertaken under that debt and to insist that our creditors respond to our wish for concerted action and for more harmonious relations.
In the search for solutions to the economic problems of Africa, it is important to be aware of the relationship between factors such as financial flows, the level of commodity rates and the foreign debt. Thus it is imperative that integrated measures be adopted to reverse the present tendency which makes the African continent a net exporter of capital.
To allow our country to import an import rate that meets the needs for economic recovery and development, the flow of resources towards Africa must, according to the estimates of the Economic Commission for Africa (EGA), significantly increase to achieve the level of 3US 29.7 billion in 1990.
I should like to take the opportunity provided here to hail the initiatives of the member countries of the Committee for Aid to Development aimed at cancelling part of the debt of the African countries. The international community can and must do better. It must, in particular, demonstrate the necessary political will to implement the relevant resolutions of the General Assembly and the United Nations Conference on Trade and Development (UNCTAD) which deal with alleviating the burden of the external debt and transfer of resources.
While recognizing that it bears the main responsibility for its development, Africa is aware that its destiny is closely linked to that of the rest of the world. It is in that spirit of interdependence that I appeal to the international community to provide appropriate, effective support for the efforts now being made by Africa to achieve economic recovery.
The year 1988 is the fortieth anniversary of the Universal Declaration of Human Rights. In a few weeks’ time we shall be celebrating this historic event, which makes a significant stage in our inspiring progress towards that great ideal put forward in the United Nations Charter, proclaiming our faith in fundamental human rights, the dignity and worth of the human person and the equality of rights of men and women, and nations large and small. This fortieth anniversary therefore, will provide a unique opportunity for reaffirming our confidence and faith in this shared ideal and our firm determination to encourage and ensure universal respect for human rights.
Forty years after the adoption of the Declaration it is high time for the international community to direct its attention to new prospects of creating an environment favourable to the liberation and development of man. The mission assigned to us by the Charter is that of building a radiant future for all peoples and for all men a future of peace, harmony and co-operation.
I assure Members of the total readiness and full commitment of Africa and all African peoples in the march of the United Nations towards that objective.
